Citation Nr: 1226120	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-47 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the left tonsillar fossa, to include as a result of in-service exposure to herbicides.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When this matter was previously before the Board in June 2011, the matter was remanded for further development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required before the claim is decided.

In the June 2011 remand, the Board directed the originating agency to obtain pertinent ongoing treatment records from the VA Medical Center (VAMC) in Louisville, Kentucky; and to arrange for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's adenoid cystic carcinoma of the left tonsillar fossa.  Specifically, the VA examiner was instructed to obtain a detailed history of the Veteran's symptoms as observed by the Veteran and others since service, review the record, and offer an opinion as to whether it was at least as likely as not (50 percent probability) that the Veteran's carcinoma was directly related to his active military service, including exposure to herbicides.  

In compliance with the June 2011 remand, the AMC obtained ongoing treatment records from the Louisville, Kentucky VAMC.  In July 2011, the AMC also notified the Veteran that a VA examination had been requested and that notice of a date and location of the examination would be forthcoming.  However, instead of scheduling the Veteran for the VA examination, the AMC appears to have forwarded the Veteran's claims folders to a physician at the VAMC in Louisville, Kentucky for purposes of providing the opinions requested in the June 2011 remand.  

In October 2011, the VA examiner provided a note for clarification, indicating that he reviewed the Veteran's claims file and medical record.  In his note, the examiner opined that it was less likely as not that the Veteran's cancer of the tonsil was caused by or related to Agent Orange exposure.  He explained that the cancers generally subject to the Agent Orange presumption were sarcomas, and the Veteran's cancer was a carcinoma.  Moreover, literature showed no evidence of any environmental factors that could be linked to the particular type of cancer diagnosed.  

Unfortunately, without scheduling the Veteran for an examination, the examiner could not obtain the requested detailed history from the Veteran regarding the symptoms observed by him and others since his discharge from service.  Moreover, while the examiner provided an opinion that it was not at least as likely as not that the Veteran's carcinoma was related to Agent Orange exposure, he failed to provide any opinion as to whether the Veteran's carcinoma was related to any other incident of his active service.  

Therefore, the October 2011 opinion is not adequate for adjudication purposes and is not in compliance with the Board's remand directive.  Thus further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

2. Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature, extent, and etiology of the adenoid cystic carcinoma of the left tonsillar fossa.  The physician should be requested to review the claims folders and any pertinent records in Virtual VA that are not in the claims folders.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.  Following the review of the record, history provided by the Veteran, and examination of the Veteran, the physician should offer an opinion as to whether it is more likely than not (50 percent or greater probability), at least as likely as not (50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's adenoid cystic carcinoma of the left tonsilla fossa is related to his active military service.  

For purposes of the opinions, the examiner should presume that the Veteran is a reliable historian.  The rationale for all opinions expressed must also be provided.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.
4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


